DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 08/10/2022.

Claims 1-2, 5, 8, 13-14, 17, 25, 28, 30, 54, 58, 61, 65-69 are pending and being examined.  Claims 3-4, 6-7, 9-12, 15-16, 18-24, 26-27, 29, 31-53, 55-57, 59-60, 62-64, and 70 are canceled.  Claims 1, 13, 25, 28, 30, 54, 58, and 61 have been amended with no new subject matter being introduced.

Claims 58 and 61 objection is withdrawn.
Claims 13, 25, and 28 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13-14, 17, 25, 28, 30, 54, 58, 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Stallmann et al. (US 2014/0102343 A1) in view of Pfefferle (US 4019316) and Iyer et al. (US 2009/0263316 A1).
Considering claim 1, Stallmann teaches a method of regenerating a sorbent of gas in a capture process of said gas, wherein the capture process comprises recirculating the sorbent between a gas capturing system and regenerating system, the method comprising the regenerating reactor system performing the steps of: receiving a solid sorbent to be regenerated, wherein the sorbent is a sorbent of carbon dioxide gas; generating heat by combusting a fuel with an oxidizing agent; regenerating the sorbent by suing the generated heat to indirectly heat the sorbent so that the sorbent releases carbon dioxide gas; outputting the regenerated sorbent; and outputting the released carbon dioxide gas; wherein the received sorbent comprises a metal carbonate and the regenerated sorbent comprises a metal oxide (Stallmann, abstract, claim 1 and Fig. 1-2).
Stallmann teaches the calcination reactor (i.e., regenerating reactor) is heated by indirect heating via a furnace wherein fuel is combusted with an oxidizing agent such as air (Stallmann, [0076]), he does not explicitly teach combusting the fuel with an oxidizing agent in the presence of a catalyst.
However, Pfefferle teaches a method and system for starting a combustion system utilizing a catalyst and at the same provide low emissions of unburned hydrocarbons and carbon monoxide applicable to furnaces which are used intermittently (Pfefferle, abstract).  Pfefferle teaches combustion in the presence of a catalyst offers unique advantages such as mixtures of fuel and air which are too fuel-lean for ordinary thermal combustion can be burned efficiently at temperatures wherein very little if any nitrogen oxides are formed (Pfefferle, Col. 3 lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combust the fuel with an oxidizing agent in the presence of a catalyst in the furnace for indirectly heating the regenerating reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to burn the fuel more efficiently with lower emissions with a reasonable expectation of success.
Stallmann teaches the calcination reactor is a fluidized bed type (Stallmann, [0070]), he does not explicitly teach the regenerating reactor system (i.e., calcination reactor) comprises a moving bed reactor. 
However, Iyer teaches calcination step may be performed in a calcination reactor of a type selected from the group consisting of fixed bed reactors, fluidized bed reactors, entrained flow reactors, moving bed reactors, rotary kilns, and combinations thereof (Iyer, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the regenerating reactor system (i.e., calcination reactor) to comprise a moving bed reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because such a reactor system is known to be suitable for carrying out a calcination step.
Considering claim 2, the regenerating reactor system comprises: a sorbent input that receives the sorbent (125b of Fig. 1); and a sorbent output that outputs the regenerated sorbent (135/135b of Fig. 1), wherein said step of regenerating the sorbent by indirectly heating the sorbent comprises indirectly heating (104 of Fig. 1) the sorbent as it moves from the sorbent input to the sorbent output (Stallmann, [0073]-[0074], [0076], [0078], and Fig. 1).
Considering claim 8, Stallmann teaches the furnace is fed with air and/or oxygen (Stallmann, [0061]).  Selection of an air feed stream would result in combusting a fuel with an oxidizing agent wherein pure oxygen is not input to the combustion process.  Moreover, Stallmann teaches depending on the fuel quality, more or less oxygen may be supplied to the furnace; if fuel of high quality is used for heating the apparatus, the furnace may be fed with air, if lower quality the air may be mixed with oxygen, or be pure oxygen.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use air and not pure oxygen as the oxidizing agent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so when using a high quality fuel.
Considering claim 13, Pfefferle teaches combustion in the presence of a catalyst offers unique advantages such as mixtures of fuel and air which are too fuel-lean for ordinary thermal combustion can be burned efficiently at temperatures wherein very little if any nitrogen oxides are formed (Pfefferle, Col. 3 lines 25-45).  Pfefferle teaches suitable catalysts comprise nickel, cobalt, or a precious metal such as platinum (Pfefferle, Col. 5 lines 38-44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combust the fuel with an oxidizing agent in the presence of a catalyst such as Ni, Co, or Pt in the furnace for indirectly heating the regenerating reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to burn the fuel more efficiently with lower emissions with a reasonable expectation of success.
Considering claim 14, although Stallmann teaches combustion of fuel in a combustion plant such a power plant (Stallmann, [0003]), he is silent regarding the extent of combustion and does not explicitly teach that it is a total combustion.
However, Pfefferle teaches complete combustion of fuel to carbon dioxide and water and an inefficient combustion results in significant amounts of fuel that are incompletely combusted or let uncombusted (Pfefferle, Col. 2 lines 15-19 and Col. 4 lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the combustion of the fuel with the oxidizing agent to be a total combustion.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have an efficient combustion process with minimal or no unburned fuel with a reasonable expectation of success.
Considering claim 17, Stallmann teaches the regenerating reactor system comprises a plurality of tubes that provide heat to the regenerating reactor system by teaching the calcination reactor (i.e., regenerating reactor) comprises an indirect heating arrangement comprising heat transfer tubes arranged to transfer heat from the hot flue gas flowing through the tubes to the fluidized bed inside of the calcination reactor (Stallmann, [0078]).
Considering claim 25, Stallmann teaches the regenerating reactor system comprises a first system and a second system that is separate from the first system by teaching a furnace (i.e., first system) and a calcination reactor (i.e., second system) (Stallmann, Fig. 1).    
Stallmann teaches the step of generating heat by combusting a fuel with an oxidizing agent in the first system (i.e., furnace) (Stallmann, [0078]).  It has already been established that the combination of Stallmann and Pfefferle obviates combustion in the presence of a catalyst.
Stallmann teaches the step of regenerating the sorbent is performed by the second system, wherein heat is transferred from the first system to the second system by a heat loop wherein the heat loop comprises one or more of air, carbon dioxide, or sodium (Stallmann, [0076]).
Considering claim 28, Stallmann teaches the step of regenerating the sorbent comprises heating the sorbent to a temperature of 800-900°C (Stallmann, [0076]).
Considering claim 30, Stallmann teaches a regenerating reactor system for regenerating a sorbent of gas in a gas capture system, wherein the gas capture system is configured to capture said gas by recirculating the sorbent between a gas capturing system and the regenerating reactor system, wherein the regenerating reactor system comprises: a sorbent input for receiving a solid sorbent to be regenerated, wherein, when the regenerating system is in use, the sorbent is a sorbent of carbon dioxide gas; a combustor for generating heat by combusting a fuel with an oxidizing agent; a reactor for regenerating the sorbent by using the heat generated by the combustor to indirectly heat the sorbent so that the sorbent releases carbon dioxide gas; a sorbent output for outputting the regenerated sorbent; and a gas output for outputting the released carbon dioxide gas; wherein, when the system is in use, the received sorbent comprises a metal carbonate and the regenerated sorbent comprises a metal oxide (Stallmann, abstract, claim 1 and Fig. 1-2).
Stallmann teaches the calcination reactor (i.e., regenerating reactor) is heated by indirect heating via a furnace wherein fuel is combusted with an oxidizing agent such as air (Stallmann, [0076]), he does not explicitly teach combusting the fuel with an oxidizing agent in the presence of a catalyst.
However, Pfefferle teaches a method and system for starting a combustion system utilizing a catalyst and at the same provide low emissions of unburned hydrocarbons and carbon monoxide applicable to furnaces which are used intermittently (Pfefferle, abstract).  Pfefferle teaches combustion in the presence of a catalyst offers unique advantages such as mixtures of fuel and air which are too fuel-lean for ordinary thermal combustion can be burned efficiently at temperatures wherein very little if any nitrogen oxides are formed (Pfefferle, Col. 3 lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combust the fuel with an oxidizing agent in the presence of a catalyst in the furnace for indirectly heating the regenerating reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to burn the fuel more efficiently with lower emissions with a reasonable expectation of success.
Stallmann teaches the calcination reactor is a fluidized bed type (Stallmann, [0070]), he does not explicitly teach the regenerating reactor (i.e., calcination reactor) is a moving bed reactor. 
However, Iyer teaches calcination step may be performed in a calcination reactor of a type selected from the group consisting of fixed bed reactors, fluidized bed reactors, entrained flow reactors, moving bed reactors, rotary kilns, and combinations thereof (Iyer, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the regenerating reactor (i.e., calcination reactor) to be a moving bed reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because such a reactor is known to be suitable for carrying out a calcination step.
Considering claim 54, Stallmann teaches the reactor is separate from the combustor by teaching a furnace separate from the calcination reactor (Stallmann, [0078] and Fig. 1).  Stallmann teaches the system comprises conduits for carrying a fluid between the reactor and combustor so as to transfer heat from the reactor to the combustor (Stallmann, [0076]).
Considering claim 58, Stallmann teaches a gas capture system for capturing a gas from a mixture of a plurality of gases, the system comprising: a gas input arranged to receive a mixture of a plurality of gases; a gas capturing system configured to use a sorbent to capture a gas within the received mixture of a plurality of gasses; an output arranged to output gas that has had a gas captured from it by the gas capturing system; a regenerating reactor system, wherein the regenerating reactor system is configured to receive sorbent that has been used to capture a gas within the received mixture of a plurality of gasses in the gas capturing system, regenerate the sorbent so that the sorbent releases the captured gas and output the regenerated sorbent; an output arranged to output the released gas during the regeneration of the sorbent by the regenerating reactor system; and a conduit that is arranged to provide a return path of the sorbent output from the regenerating reactor system to the input of the gas capturing system such that the sorbent is recirculated around the gas capture system; wherein the sorbent is a solid: wherein the regenerating reactor system comprises: a sorbent input for receiving a solid sorbent to be regenerated, wherein, when the regenerating system is in use, the sorbent is a sorbent of carbon dioxide gas; a combustor for generating heat by combusting a fuel with an oxidizing agent; a reactor for regenerating the sorbent by using the heat generated by the combustor to indirectly heat the sorbent so that the sorbent releases carbon dioxide gas; a sorbent output for outputting the regenerated sorbent; and a gas output for outputting the released carbon dioxide gas (Stallmann, abstract, Figs. 1-2).
Stallmann teaches the calcination reactor (i.e., regenerating reactor) is heated by indirect heating via a furnace wherein fuel is combusted with an oxidizing agent such as air (Stallmann, [0076]), he does not explicitly teach combusting the fuel with an oxidizing agent in the presence of a catalyst.
However, Pfefferle teaches a method and system for starting a combustion system utilizing a catalyst and at the same provide low emissions of unburned hydrocarbons and carbon monoxide applicable to furnaces which are used intermittently (Pfefferle, abstract).  Pfefferle teaches combustion in the presence of a catalyst offers unique advantages such as mixtures of fuel and air which are too fuel-lean for ordinary thermal combustion can be burned efficiently at temperatures wherein very little if any nitrogen oxides are formed (Pfefferle, Col. 3 lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combust the fuel with an oxidizing agent in the presence of a catalyst in the furnace for indirectly heating the regenerating reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to burn the fuel more efficiently with lower emissions with a reasonable expectation of success.
Stallmann teaches the calcination reactor is a fluidized bed type (Stallmann, [0070]), he does not explicitly teach the regenerating reactor (i.e., calcination reactor) is a moving bed reactor. 
However, Iyer teaches calcination step may be performed in a calcination reactor of a type selected from the group consisting of fixed bed reactors, fluidized bed reactors, entrained flow reactors, moving bed reactors, rotary kilns, and combinations thereof (Iyer, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the regenerating reactor (i.e., calcination reactor) to be a moving bed reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because such a reactor system is known to be suitable for carrying out a calcination step.
Considering claim 65, Stallmann teaches the system comprising a heat exchanger system (137 of Fig. 1) arranged to transfer heat between sorbent output from the regenerating reactor system and sorbent input to the regenerating reactor system (Stallmann, [0080] and Fig. 1).
Considering claim 66, Stallmann teaches recovering heat from the exhaust gas generated for the indirect heating of the calcination reactor by a heat exchanger (106 of Fig. 1) (Stallmann, Fig. 1 and [0087]), he does not explicitly teach the heat exchanger is arranged to transfer heat between gas output from the regenerating reactor system and fuel for a burner and/or the combustor of the regenerating reactor system.
However, Pfefferle teaches heat recovered from exhaust gas is provided with a heat exchanger to heat the incoming fuel (Pfefferle, Col. 8 lines 49-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the heat exchanger of Stallmann such that the heat recovered from the gas output of the regenerating reactor system is transferred to the fuel for a burner and/or the combustor of the regenerating reactor system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more energy efficient system with a reasonable expectation of success.
Considering claim 67, the claims are directed to a gas capture system.  Stallmann teaches the claimed gas capture system and the gas capture system of Stallmann is capable of being used as a post-combustion carbon dioxide capture system.  Nonetheless, Stallmann teaches the gas capture system is a post-combustion carbon dioxide capture system (Stallmann, abstract).
Considering claim 68, the claims are directed to a gas capture system.  Stallmann teaches the claimed gas capture system and the gas capture system of Stallmann is capable of capturing flue gas from a power plant.  Nonetheless, Stallmann teaches the gas capture system is configured to capture flue gas from a power plant (Stallmann, [0003]).
Considering claim 69, the claims are directed to a gas capture system.  Stallmann teaches the claimed gas capture system and the gas capture system of Stallmann would be capable of separating carbon dioxide gas from a mixture of carbon dioxide gas and at least hydrogen gas.  Nonetheless, Stallmann teaches the gas capture system is arranged to separate carbon dioxide gas form a mixture of carbon dioxide gas and at least hydrogen gas by teaching that it captures carbon dioxide from the flue gas of a power plant (Stallmann, abstract and [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stallmann et al. (US 2014/0102343 A1) in view of Pfefferle (US 4019316), Iyer et al. (US 2009/0263316 A1), and Garg et al. (US 2010/0196259 A1).
Considering claim 5, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the sorbent comprises a binding agent.
Stallmann teaches the use of calcium oxide as the sorbent in the carbonation reactor which is a fluidized bed type (Stallmann, abstract and [0070]), he does not explicitly teach the sorbent comprises a binding agent.
However, Stallmann teaches attrition rate of the CaO is higher in a fluidized bed reactor (Stallmann, [0071]).  Garg teaches CO2 sorptive pellets and/or granules comprising calcium oxide and a binding agent that are suitable for use in fluidized beds having sustained performance as well as structural and dimensional stability (Garg, abstract, [0021]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a binding agent in the sorbent of Stallmann.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a sorbent with sustained performance as well as structural and dimensional stability with a reasonable expectation of success.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Stallmann et al. (US 2014/0102343 A1) in view of Pfefferle (US 4019316), Iyer et al. (US 2009/0263316 A1), and Lin (US 3781408).
Considering claim 61, all of the limitations are met by the prior art referenced in meeting claim 58 limitations except for the gas capturing system is configured such that the flow of the sorbent in the gas capturing system is in contraflow with the flow of the received mixture of a plurality of gases in the gas capturing system.
Stallmann teaches the carbonation reactor to be a circulating fluidized bed type (Stallmann, [0070]) but is silent regarding the flow direction of the gas and sorbent and does not explicitly teach the flow of the sorbent in the gas capturing system is in contraflow with the flow of the received mixture of a plurality of gases in the gas capturing system.
However, Lin teaches for reasons of increased agitation, better heat transfer, high reaction efficiency, small floor space, and other factors, a lime reactor or reacting system should be continuously operated and comprise one or more counter-current, multi-stage, fluidized CaO reactors (Lin, Col., 3 lines 65-73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the flow of the sorbent in the gas capturing system to be in contraflow with the flow of the received mixture of a plurality of gases in the gas capturing system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a system/reactor with increased agitation, better heat transfer, high reaction efficiency, and small floor space with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Stallmann does not teach a moving bed reactor have been fully considered and are persuasive.  However, upon further consideration, new grounds of rejection are made in view of Iyer et al. (US 2009/0263316 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734